Feb. 06, 2015

                                             Joel Garza #1837353
                                             Terrell Unit
                                             1300 FM 655
                                             Rosharon, TX 77583

Court of Criminal Appeals
CLERK
P. 0. Box 12308, Capitol Station
Austin, TX 78711

Re:   Ex Parte Joel Garz.:L          Case No.:    WR-   Si.J b51>-0/
      Trial Court Cause No.: C-2-010209 - 1256110-A

Dear Clerk:
      Pursuant to Texas Rules of Appellate Procedure, Applicant
hereby provides the court with notice of change of address.
Applicant, Joel Garza previously resided at the:

              Gurney Unit, TDCJ-ID
              1385 FM 3328
              Palestine, Texas 75803

      Applicant was transferred to another TDCJ-ID unit, where he
now resides at:

              Terrell Unit, TDCJ-ID
              1300 FM 655
              Rosharon, TX         77583

      Applicant would further request the status of his case, if
arty change has occurred.          Thank you for your assistance.

                                                 Respectfully submitted,




            RECE\\IED \N
       COURT OF CRIMINAL APPEALS .

               fEB 117.015

            Atoe\ Acosta, C\elrk